DETAILED ACTION
	This non-final rejection is responsive to the Request for Continued Examination (RCE) January 27, 2021 and claim amendments filed December 17, 2020.  Claims 2, 3, 9-10, 14-16, and 19 are currently amended.  Claim 1 is canceled.   Claims 2-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-9, 11-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (US 2013/0144603 A1) (‘Lord’) in view of Eggen et al. (US 2008/0235018 A1) (‘Eggen’).

With respect to claim 2, Lord teaches a computer-implemented method comprising:
under control of a hardware computing device configured with specific computer-executable instructions,
information item such as emails, documents, messages) associated with a first topic (paragraphs 28 and 83);
excerpting text from the resource (information items, like documents, are searched for text terms included as content or metadata, thus these text terms are excerpted from the resource) (paragraph 83);
storing a first data entry comprising the text, the first data entry associated with the first topic (information items associated with keywords/topics are stored; a search index has text terms associated with resources; text terms in documents may also be topics) (paragraphs 28, 49 and 83);
receiving first data (words spoken from user 102b) directed to a second computing device (102b, 120b in Fig. 1A, paragraphs 21 and 23-24); 
receiving second data associated with the first data and directed to a first computing device (words spoken from user 102a or 102c in response to user 102b words) (102a, 120a in Fig 1A, paragraphs 21 and 32);
identifying, from the first data and the second data, a plurality of words (using speech recognition to transcribe conference) (paragraphs 23, 30 and 32);
selecting a first keyword included in the plurality of words (certain terms are highlighted and important key terms are identified) (paragraphs 49 and 56);
identifying, based at least in part on the first keyword, the first topic from a group of topics (topics are determined based on frequently mentioned key terms, agenda items or information items like email subjects) (paragraphs 56, 74 and 78);
Lord teaches displaying a transcript of the conference, which includes the plurality of words, on a conferencing device, and further that conference history, which includes transcript, may be presented on each of multiple systems of the multiple speakers.); 
identifying the first data entry associated with the first topic (identifying information items, such as John’s email 144, or documents or other items related to text) (142-144 in Fig. 1C; paragraphs 49, 80, 83, and 120); 
causing presentation, on the first computing device, of the first data entry, wherein presentation of the first data entry includes a visual representation (user interface may display the information items themselves (e.g., their content) and/or indications thereof (e.g., titles, icons, buttons) that may be used to access their contents) (paragraphs 49, 104, and 123) that is visually distinct from the visual representation of at least some of the plurality of words (paragraphs 47, 67 and 100).
Lord does not explicitly teach storing a first data entry comprising excerpted text and an image in association with the first topic; or wherein presentation of the data entry includes a visual representation of the text and the image.
Eggen teaches determining a topic based on keywords from a conversation between participants (paragraphs 17 and 28), and storing a first data entry comprising excerpted text and an image (paragraph 27) in association with the first topic (paragraphs 18 and 24-25); and
causing presentation of the data entry, wherein presentation of the data entry includes a visual representation of the text and the image (paragraphs 18 and 25-27).


With respect to claim 4, Lord in view of Eggen teaches wherein at least one of the first data or the second data comprises audio data (Lord, paragraphs 21 and 24).

With respect to claim 5, Lord in view of Eggen teaches the method of Claim 4, wherein identifying at least some of the plurality of words comprises: performing automatic speech recognition on the audio data to generate a transcript of the audio data (Lord, paragraphs 17, 32 and 37); and
selecting the plurality of words from the transcript (Lord, paragraphs 17, 32 and 37).

With respect to claim 6, Lord in view of Eggen teaches the method of Claim 2, wherein identifying the first topic further comprises: estimating a level of relevance of the first topic (Lord, paragraph 56); and determining that the level of relevance satisfies a threshold (Lord, paragraph 56).


accessing context data for the first computing device (Lord, paragraphs 30, 47, 49 and 83), wherein identifying the first topic further comprises: 
generating, with the context data, a filtered group of topics from the group of topics (Lord, paragraphs 56, 74 and 78); and 
selecting the first topic from the filtered group of topics (Lord, paragraphs 56, 74 and 78).

With respect to claim 8, Lord in view of Eggen teaches the method of Claim 7, wherein the context data comprises at least one of a date or time of a meeting, a document, or an email (Lord, paragraphs 30, 47, 49 and 83).

With respect to claims 9 and 15, Lord teaches:
identifying a resource (i.e. information item such as emails, documents, messages) associated with a first topic (paragraphs 28 and 83);
excerpting text from the resource (information items, like documents, are searched for text terms included as content or metadata, thus these text terms are excerpted from the resource) (paragraph 83);
storing a first data entry comprising the text, the first data entry associated with the first topic (information items associated with keywords/topics are stored; a search index has text terms associated with resources; text terms in documents may also be topics) (paragraphs 28, 49 and 83);
receiving first data (words spoken from user 102b) directed to a second computing device (102b, 120b in Fig. 1A, paragraphs 21 and 23-24); 
receiving second data associated with the first data and directed to a first computing device (words spoken from user 102a or 102c in response to user 102b words) (102a, 120a in Fig 1A, paragraphs 21 and 32);
identifying, from the first data and the second data, a plurality of words (using speech recognition to transcribe conference) (paragraphs 23, 30 and 32);
selecting a first keyword included in the plurality of words (certain terms are highlighted and important key terms are identified) (paragraphs 49 and 56);
identifying, based at least in part on the first keyword, the first topic from a group of topics (topics are determined based on frequently mentioned key terms, agenda items or information items like email subjects) (paragraphs 56, 74 and 78);
causing presentation, on at least one of the first computing device or the second computing device, of a visual representation of at least some of the plurality of words (Fig. 1C, paragraphs 47, 67 and 100) (Lord teaches displaying a transcript of the conference, which includes the plurality of words, on a conferencing device, and further that conference history, which includes transcript, may be presented on each of multiple systems of the multiple speakers.);
identifying information items, such as John’s email 144, or documents or other items related to text) (142-144 in Fig. 1C; paragraphs 49, 80, 83, and 120); 
causing presentation, on at least one of the first computing device or the second computing device, of the first data entry, wherein presentation of the first data entry includes a visual representation (user interface may display the information items themselves (e.g., their content) and/or indications thereof (e.g., titles, icons, buttons) that may be used to access their contents) (paragraphs 49, 104, and 123) that is visually distinct from the visual representation of at least some of the plurality of words (paragraphs 47, 67 and 100).
Lord does not explicitly teach storing a first data entry comprising excerpted text and an image in association with the first topic; or wherein presentation of the data entry includes a visual representation of the text and the image.
Eggen teaches determining a topic based on keywords from a conversation between participants (paragraphs 17 and 28), and storing a first data entry comprising excerpted text and an image (paragraph 27) in association with the first topic (paragraphs 18 and 24-25); and
causing presentation of the data entry, wherein presentation of the data entry includes a visual representation of the text and the image (paragraphs 18 and 25-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the presentation of Lord to include a related data entry including text and an image associated with a topic as taught by Eggen to enable an automated, creative inspirator that searches for and retrieves content and 

With respect to claims 11 and 18, Lord in view of Eggen teaches wherein the first data comprises audio data captured by the first computing device (Lord, paragraphs 21 and 24), and 
wherein identifying the plurality of words comprises: performing automatic speech recognition on the audio data to generate one or more words of the plurality of words (Lord, paragraphs 17, 32 and 37).

With respect to claim 12, Lord in view of Eggen teaches the method of Claim 9, wherein identifying the first topic further comprises: estimating a level of relevance of the first topic (paragraph 56); and determining that the level of relevance satisfies a threshold (Lord, paragraph 56).

With respect to claim 13, Lord in view of Eggen teaches the method of Claim 9, further comprising:
accessing context data for the first computing device (Lord, paragraphs 30, 47, 49 and 83), wherein identifying the first topic further comprises: 
generating, with the context data, a filtered group of topics from the group of topics (Lord, paragraphs 56, 74 and 78); and 
selecting the first topic from the filtered group of topics (paragraphs 56, 74 and 78).



With respect to claim 17, Lord in view of Eggen teaches the system of Claim 15, wherein the first data comprises first text data and the second data comprises second text data (Lord, paragraphs 35, 48 and 57), and wherein to identify the plurality of words further comprises:
combining the first text data and the second text data (Lord, paragraphs 35, 48 and 57).

With respect to claim 19 Lord in view of Eggen teaches wherein the first data comprises user text input (Eggen, paragraph 28).

With respect to claim 20, Lord in view of Eggen teaches the system of Claim 15, wherein the visual representation of at least some of the plurality of words is presented on the first computing device and the second computing device (Lord, paragraph 222).

With respect to claim 21, Lord in view of Eggen teaches the system of Claim 15, where the selectable indication is presented on the first computing device and the second computing device (Lord, paragraph 222).


Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Eggen, and further in view of Galvin, Jr. et al. (US 20140229471 A1) (‘Galvin’).

With respect to claims 3, 10 and 16, Lord in view of Eggen teaches causing presentation, on the first computing device of a selectable indication of the first topic (Lord, paragraphs 51, 67, 102 and 123; Eggen, paragraphs 24 and 37-38) (Lord teaches presenting topics and also teaches selecting a topic of conversation and updating the interface with conference history information from any previous discussion(s) of that topic, thus making topics selectable, at least by the system.  Eggen teaches presenting the list of content or the content itself and allowing participants to access the content on demand.)
Although Eggen teaches presenting the list of content (data entry) and allowing participants to access the content (data entry) on demand (paragraph 37-38), Lord in view of Eggen does not explicitly teach receiving input data representing a selection of the selectable indication, wherein causing presentation of the first data entry on the first computing device is in response to receiving the input data.
Galvin teaches receiving input data representing a selection of the selectable indication, wherein causing presentation of the first data entry on the first computing device is in response to receiving the input data (Galvin teaches displaying topics for browsing and searching along with links to additional information about the topics.  He further teaches providing ranking information about topics (additional information) in response to user input.) (paragraphs 26 and 48).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Lord by the teaching of Galvin to enable presentation of user-selectable topics and additional information.  This modification .

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.  Applicant argues that Lord in view of Eggen fails to teach identifying a resource associated with a first topic; excerpting text from the resource; storing a first data entry comprising the text and an image, the first data entry associated with the first topic; and wherein the presentation of the first data entry includes a visual representation of the text and the image.  The examiner disagrees.  
Lord teaches identifying a resource (i.e. information item such as emails, documents, messages) associated with a first topic (paragraphs 28 and 83).  He further teaches that information items, like documents and messages, are searched for text terms included as content or metadata (paragraph 83).  These text terms included as content of a document or message must be excerpted from the resource in order to be searched.  Thus, Lord also teaches excerpting text from the resource.
Lord further teaches storing a first data entry comprising the text, the first data entry associated with the first topic (paragraphs 28, 49 and 83).  Lord teaches that information items (documents, emails, messages) may reference a speaker (topic).  Lord also teaches that it may be determined that the words “agenda”, “calendar” and “email” refer to documents or information items.  Lastly, Lord teaches a database or index may be searched in order to locate 
Lord also teaches wherein presentation of the first data entry includes a visual representation (paragraphs 49, 104, and 123).  Lord teaches a user interface that may display the information items themselves (e.g., their content) and/or indications thereof (e.g., titles, icons, buttons) that may be used to access their contents.
Although Lord teaches storing a first data entry comprising text and causing presentation of the first data entry, he does not explicitly teach a first data entry comprising the text and an image or presenting the first data entry comprising the text and an image.  The examiner uses Eggen to teach these features.  
Similar to Lord, Eggen teaches a database or search engine that is searched to identify supplemental content related to an identified topic of conversation (paragraphs 18 and 24).  Therefore, it is clear that in order for supplemental content to be searched via a search engine or website, keywords are excerpted from the supplemental content.  Eggen teaches that this content may be presented as text, video, images, etc. (paragraph 18).  Eggen provides one example in which a topic of discussion is dinner and the system presents pictures of entrées along with their recipes (paragraph 27).  Therefore, Eggen stores a first data entry comprising excerpted text and an image (picture of entrée and recipes) in association with the first topic (dinner or recipes); and also presents the data entry including a visual representation of the text and the image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leblang teaches excerpting text from a resource (paragraph 18) and storing a data entry comprising the text and an image, the first data entry associated with a first topic (paragraphs 18 and 31).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 12, 2021